DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,587,386. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:
Claims of the Instant Application 
Claims of the Patent 386
Regarding claim 1: A method implemented in a wireless device, the method comprising: receiving a 
Claim 1: A method implemented in a wireless device, the method comprising: 

an uplink downlink assignment index (DAI) in an uplink grant;  and if a 
quantity of Hybrid Automatic Repeat Request (HARQ) information bits to be 
transmitted on the scheduled PUSCH is one information bit, reserving resources on the scheduled PUSCH for 2 HARQ bits


	As can be seen from the above table, the claims overlap in scope such that the allowance of instant application would unjustifiably extend the patent rights for patent ‘386. For example, the instant application proposes a method for receiving a fallback downlink control information on a downlink control channel, wherein the fallback DCI does not contain a DAI, which is a resource index for UL HARQ transmissions. The Patent claims describe scheduling a transmission on for control information, e.g. “UCI” on a PUSCH, wherein the resource 
Other Independent Claims of the Instant Application 
Other Independent claims of Patent ‘386
Regarding Claim 11: A wireless device configured to communicate with a network node, the WD comprising a radio interface and a processing circuitry, where the processing circuitry is configured to: r receiving a Downlink Control Information (DCI) message for scheduling transmission on a Physical Uplink Shared Channel (PUSCH), the DCI message having a DCI format 0_0, the DCI format 0_0 corresponding to a format without an uplink downlink 

Regarding claim 9: A wireless device configured to communicate with a network node, the 
wireless device comprising a radio interface and a processing circuitry, where 
the processing circuitry is configured to: receive a Downlink Control 
Information (DCI) message for scheduling transmission on a Physical Uplink 

0_0 corresponding to a format without an uplink downlink assignment index (DAI) 
in an uplink grant;  and if a quantity of Hybrid Automatic Repeat Request 
(HARQ) information bits to be transmitted on the scheduled PUSCH is one 
information bit, reserve resources on the scheduled PUSCH for 2 HARQ bits.
Regarding claim 20: A network node configured to communicate with a wireless device, the network node comprising a radio interface and comprising processing circuitry, where the processing circuitry is configured to: schedule the wireless device on a Physical Uplink Shared Channel (PUSCH) using a Downlink Control 
Regarding claim 16: A network node configured to communicate with a wireless device, the 
network node comprising a radio interface and comprising processing circuitry, 
where the processing circuitry is configured to: schedule the wireless device 

Information (DCI) message, the DCI message having a DCI format 0_0, the DCI 
format 0_0 corresponding to a format without an uplink downlink assignment 
index (DAI) in an uplink grant;  and transmit the DCI message to the wireless 
device, the DCI message configured to, if a quantity of Hybrid Automatic Repeat 
Request (HARQ) information bits to be transmitted on the scheduled PUSCH is one 
information bit, reserve resources on the scheduled PUSCH for 2 HARQ bits.
Regarding claim 23: A method implemented in a network node, the method comprising: scheduling the wireless device on a Physical Uplink 
Regarding claim 18: A method implemented in a network node, the method comprising: 

using a Downlink Control Information (DCI) message, the DCI message having a 
DCI format 0_0, the DCI format 0_0 corresponding to a format without an uplink 
downlink assignment index (DAI) in an uplink grant;  and transmitting the DCI 
message to the wireless device, the DCI message configured to, if a quantity of 
Hybrid Automatic Repeat Request (HARQ) information bits to be transmitted on 
the scheduled PUSCH is one information bit, reserve resources on the scheduled 
PUSCH for 2 HARQ bits.


. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4, 6, 10-13, 20, 22, 23, and 25,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150169 A1), with priority to provisional application 62/587,464, in view of Yang et al. (US 2014/0328292 A1), and further in view of 3GPP TS 38.212 Ver. 15.0.0 Release 15, hereinafter known as 3GPP, dated 2017.
Regarding claim 1, Wang discloses a method implemented in a wireless device, the method comprising:
receiving (fig. 2 element 2052 discloses a transmission from an eNodeB, e.g. a BS to a UE), a Downlink Control Information (DCI) message (fig.2 discloses the transmission of an uplink grant on a PDCCH, e.g. DCI-215) for scheduling transmission on a Physical Uplink Channel (PU-CH)(par.[0108] discloses that the DCI is transmitted on the PDCCH, and that the DCI carries resource information for transmission on a uplink channel), the DCI message not containing an indication of how many resources to reserve for Hybrid Automatic Repeat Request (HARQ) bits (par.[0113] discloses that the fallback DCI may not include any DAI index for ACK payload, instead the DCI provides an implicit indication of how many ACK bits to use. Par.[0005] – which discloses the use of implicit resource mapping. Par.[0113] recites in part, “Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits)………. Furthermore, if UE 115-a decodes both the first and second PDCCHs, UE 115-a may transmit two ACK bits (e.g., one for each of the decoded PDCCHs) on the second resource”); and
Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits) and “UE 115-a may receive and decode neither, one, or both of these transmissions. For example, if UE 115-a decodes a first PDCCH, UE 115-a may transmit one ACK bit on a first resource. Alternatively, if UE 115-a decodes a second PDCCH, UE 115-a may transmit one ACK bit on a second resource. Furthermore, if UE 115-a decodes both the first and second PDCCHs, UE 115-a may transmit two ACK bits (e.g., one for each of the decoded PDCCHs) on the second resource”. That is, the disclosure teaches that even if the UE receives a DCI with no DAI and has no HARQ ACK/NACK to transmit to the base station, the HARQ payload signaled by the fallback DCI, e.g. a DCI 0_0 may indicate an ACK payload size of two bits).
While the disclosure of Wang substantially discloses the claimed invention, it does not explicitly disclose scheduling a transmission on a physical uplink shared channel (PUSCH), and transmitting the ACK bits on the PUSCH. However, it is well-known for the transmission of uplink control information on a physical uplink shared channel, e.g. UCI piggybacking.
In an analogous art, Yang discloses scheduling a transmission on a physical uplink shared channel (PUSCH) (par.[0075] discloses that the PDCCH carries DCI for resource allocation on PDCCH or PUSCH, par.[0090] describes the UCI being 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Wang for implicit DCI instruction for uplink control information transmission, with the transmission of the uplink control information on an uplink shared channel as discussed in Yang. First, the technique for scheduling resources for either a PUCCH or PUSCH using a DCI was well-known at the time the instant application was filed. In addition, the motivation/suggestion would have been because if there were an uplink data transmission and uplink control transmission at a same subframe, then it would be efficient to bundle ACK/NACK with uplink data for resource efficiency.

	The Office notes that the combination of Wang and Yang teaches method of the above claim and in particular, Wang discloses a fallback DCI, but does not disclose wherein the DCI message is of DCI format 0_0.
	In an analogous art, 3GPP discloses wherein the DCI message is of DCI format 0_0 (7.3.1.1 which discloses DCI formats for scheduling of PUSCH, which discloses Format 0_0 in 7.3.1.1.1 which recites that the DCI can be used for scheduling PUSCH).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant to apply the fallback DCI as discussed in Wang, with the transmission of UCI on a PUSCH as discussed in Yang, with DCI formats as discussed in 3GPP which discloses DCI for transmission on PUSCH. The motivation/suggestion 

Regarding claim 2 and 12, Yang discloses transmitting the scheduled PUSCH based on the DCI message (par.[0075] which discloses that the DCI carries resource allocation for PDCCH or PUSCH). 

Regarding claim 3 and 13, Wang discloses wherein the DCI message not containing the indication of how many resources to reserve for HARQ bits corresponds to the DCI message not indicating an uplink (UL) downlink assignment index (DAI) (Par.[0113] recites in part, “Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits), which teaches an implicit indication of ACK/NACK resources). 

Regarding claim 4, Wang discloses wherein the DCI message is a fallback DCI message (par.[0019] discloses a fallback DCI). 
	Regarding claims 6 and 15, the disclosure of 3GPP teaches wherein the transmission on the scheduled PUSCH does not include Channel State Information (CSI) in the transmission (7.3.1.1 which discloses DCI formats for scheduling of PUSCH, which discloses Format 0_0 in 7.3.1.1.1 which recites that the DCI is used for scheduling PUSCH, and does not include a resource for CSI feedback, see the description. Also, applicant par.[0083] discloses that the Fallback DCI such as DCI 0_0 does not include CSI report).

 

Regarding claim 11, Wang discloses a wireless device configured to: communicate with a network node (fig.1 discloses a plurality of wireless devices communicating with network nodes), the WD comprising a radio interface (fig.10 element 1035) and a processing circuitry (fig.10 element 1020), where the processing circuitry is configured to:
receiving (fig. 2 element 2052 discloses a transmission from an eNodeB, e.g. a BS to a UE), a Downlink Control Information (DCI) message (fig.2 discloses the transmission of an uplink grant on a PDCCH, e.g. DCI-215) for scheduling transmission on a Physical Uplink Channel (PU-CH)(par.[0108] discloses that the DCI is transmitted on the PDCCH, and that the DCI carries resource information for transmission on a uplink channel), the DCI message not containing an indication of how many resources to reserve for Hybrid Automatic Repeat Request (HARQ) bits (par.[0113] discloses that the fallback DCI may not include any DAI index for ACK payload, instead the DCI provides an implicit indication of how many ACK bits to use. Par.[0005] – which discloses the use of implicit resource mapping. Par.[0113] recites in part, “Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits)………. Furthermore, if UE 115-a decodes both the first and second PDCCHs, UE 115-a may transmit two ACK bits (e.g., one for each of the decoded PDCCHs) on the second resource”); and
Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits) and “UE 115-a may receive and decode neither, one, or both of these transmissions. For example, if UE 115-a decodes a first PDCCH, UE 115-a may transmit one ACK bit on a first resource. Alternatively, if UE 115-a decodes a second PDCCH, UE 115-a may transmit one ACK bit on a second resource. Furthermore, if UE 115-a decodes both the first and second PDCCHs, UE 115-a may transmit two ACK bits (e.g., one for each of the decoded PDCCHs) on the second resource”. That is, the disclosure teaches that even if the UE receives a DCI with no DAI and has no HARQ ACK/NACK to transmit to the base station, the HARQ payload signaled by the fallback DCI, e.g. a DCI 0_0 may indicate an ACK payload size of two bits).
While the disclosure of Wang substantially discloses the claimed invention, it does not explicitly disclose scheduling a transmission on a physical uplink shared channel (PUSCH), and transmitting the ACK bits on the PUSCH. However, it is well-known for the transmission of uplink control information on a physical uplink shared channel, e.g. UCI piggybacking.
In an analogous art, Yang discloses scheduling a transmission on a physical uplink shared channel (PUSCH) (par.[0075] discloses that the PDCCH carries DCI for resource allocation on PDCCH or PUSCH, par.[0090] describes the UCI being 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Wang for implicit DCI instruction for uplink control information transmission, with the transmission of the uplink control information on an uplink shared channel as discussed in Yang. First, the technique for scheduling resources for either a PUCCH or PUSCH using a DCI was well-known at the time the instant application was filed. In addition, the motivation/suggestion would have been because if there were an uplink data transmission and uplink control transmission at a same subframe, then it would be efficient to bundle ACK/NACK with uplink data for resource efficiency.

	The Office notes that the combination of Wang and Yang teaches method of the above claim and in particular, Wang discloses a fallback DCI, but does not disclose wherein the DCI message is of DCI format 0_0.
	In an analogous art, 3GPP discloses wherein the DCI message is of DCI format 0_0 (7.3.1.1 which discloses DCI formats for scheduling of PUSCH, which discloses Format 0_0 in 7.3.1.1.1 which recites that the DCI can be used for scheduling PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant to apply the fallback DCI as discussed in Wang, with the transmission of UCI on a PUSCH as discussed in Yang, with DCI formats as discussed in 3GPP which discloses DCI for transmission on PUSCH. The motivation/suggestion 

Regarding claim 20, Wang discloses: 
a network node (fig.2 105-a teaches a base station) configured to communicate with a wireless device (Fig.2 shows to and from wireless devices by the Macro-BS 115a), the network node comprising a radio interface (fig.1 and 2 implicit which teaches wireless transmissions over the air) and comprising processing circuitry (fig.14 which teaches a base station with a processor), where the processing circuitry is configured to: 
schedule the wireless device on a Physical Uplink Channel using a Downlink Control Information (DCI) message (par. [0108], which teaches that the mobile is, transmitted a downlink information) scheduling for the 2 HARQ bits using the DCI message triggering the wireless device to reserve resources on the scheduled PUSCH for the 2 HARQ bits, reserving the resources occurring irrespective of the wireless device having zero HARQ information bits to send (For example, par.[0013] recites, in part, “par.[0013] recites, in part, Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits) and “UE 115-a may receive and decode neither, one, or both of these transmissions. For example, if UE 115-a decodes a first PDCCH, UE 115-a may transmit one ACK bit on a first resource. Alternatively, if UE 115-a decodes a second PDCCH, UE 115-a may transmit one ACK bit on a second resource. Furthermore, if UE 115-a decodes both the first and second PDCCHs, UE 115-a may transmit two ACK bits (e.g., one for each of the decoded 
transmit the DCI message to the wireless device (fig.2 which discloses that the base station transmits a UCI in response to the DCI).
While the disclosure of Wang teaches transmission of the UCI on an uplink channel, it does not explicitly disclose providing a DCI that schedules resources for a Physical Uplink Shared Channel (PUSCH). 

It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Yang for implicit DCI instruction for uplink control information transmission, with the transmission of the uplink control information on an uplink shared channel as discussed in Yang. First, the technique for scheduling resources for either a PUCCH or PUSCH using a DCI was well-known at the time the instant application was filed. In addition, the motivation/suggestion would have been because if there were an uplink data transmission and uplink control transmission at a same subframe, then it would be efficient to bundle ACK/NACK with uplink data for resource efficiency.
The Office notes that the combination of Wang and Yang teaches method of the above claim and in particular, Wang discloses a Fallback DCI without the downlink assignment index, but does not disclose wherein the DCI message is of DCI format 0_0.
	In an analogous art, 3GPP discloses wherein the DCI message is of DCI format 0_0 (7.3.1.1 which discloses DCI formats for scheduling of PUSCH, which discloses Format 0_0 in 7.3.1.1.1 which recites that the DCI can be used for scheduling PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant to apply the DCI without the DAI as discussed in Yang, with the transmission of UCI on a PUSCH as discussed in Yang-B, with DCI formats as 
 
Regarding claim 23, Yang discloses a method implemented in a network node, the method comprising:
schedule the wireless device on a Physical Uplink Channel using a Downlink Control Information (DCI) message (par. [0108], which teaches that the mobile is, transmitted a downlink information) scheduling for the 2 HARQ bits using the DCI message triggering the wireless device to reserve resources on the scheduled PUSCH for the 2 HARQ bits, reserving the resources occurring irrespective of the wireless device having zero HARQ information bits to send (For example, par.[0013] recites, in part, “par.[0013] recites, in part, Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits) and “UE 115-a may receive and decode neither, one, or both of these transmissions. For example, if UE 115-a decodes a first PDCCH, UE 115-a may transmit one ACK bit on a first resource. Alternatively, if UE 115-a decodes a second PDCCH, UE 115-a may transmit one ACK bit on a second resource. Furthermore, if UE 115-a decodes both the first and second PDCCHs, UE 115-a may transmit two ACK bits (e.g., one for each of the decoded PDCCHs) on the second resource”. That is, the disclosure teaches that even if the UE receives a DCI with no DAI and has no HARQ ACK/NACK to transmit to the base station, the HARQ payload signaled by the fallback DCI, e.g. a DCI 0_0 may indicate an 
transmit the DCI message to the wireless device (fig.2 which discloses that the base station transmits a UCI in response to the DCI).
While the disclosure of Wang teaches transmission of the UCI on an uplink channel, it does not explicitly disclose providing a DCI that schedules resources for a Physical Uplink Shared Channel (PUSCH). 
In an analogous art, Yang discloses scheduling a transmission on a physical uplink shared channel (PUSCH) (par. [0075] discloses that the PDCCH carries DCI for resource allocation on PDCCH or PUSCH, par. [0090] describes the UCI being 
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Yang for implicit DCI instruction for uplink control information transmission, with the transmission of the uplink control information on an uplink shared channel as discussed in Yang. First, the technique for scheduling resources for either a PUCCH or PUSCH using a DCI was well-known at the time the instant application was filed. In addition, the motivation/suggestion would have been because if there were an uplink data transmission and uplink control transmission at a same subframe, then it would be efficient to bundle ACK/NACK with uplink data for resource efficiency.
The Office notes that the combination of Wang and Yang teaches method of the above claim and in particular, Wang discloses a Fallback DCI without the downlink assignment index, but does not disclose wherein the DCI message is of DCI format 0_0.
	In an analogous art, 3GPP discloses wherein the DCI message is of DCI format 0_0 (7.3.1.1 which discloses DCI formats for scheduling of PUSCH, which discloses Format 0_0 in 7.3.1.1.1 which recites that the DCI can be used for scheduling PUSCH).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant to apply the DCI without the DAI as discussed in Yang, with the transmission of UCI on a PUSCH as discussed in Yang-B, with DCI formats as discussed in 3GPP which discloses DCI for transmission on PUSCH. The motivation/suggestion would have been because the Yang reference discloses the use 
Regarding claims 22 and 25, Wang discloses wherein the DCI message is a fallback DCI message (par.[0019] fallback DCI format).
	
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150169 A1), with priority to provisional application 62/587,464, in view of Yang et al. (US 2014/0328292 A1), and further in view of You et al. (US 2015/0245344 A1).
Regarding claims 7 and 16, the combination of Wang and Yang disclose the method of claim 1, but do not disclose PUSCH includes reserving sources on the scheduled PUSCH for at least one Hybrid Automatic Repeat Request (HARQ) bit if the wireless device has Channel State Information (CSI) to report.
In an analogous art, You discloses PUSCH includes reserving sources on the scheduled PUSCH for at least one Hybrid Automatic Repeat Request (HARQ) bit if the wireless device has Channel State Information (CSI) to report (par.[0166] discloses a scenario when ACK/NACK needs to be transmitted along with other UCI in a period where PUSCH is to be transmitted. Par.[0163] discloses that the PUSCH and PUCCH cannot be transmitted at a same time, thus ACK/NACK can be bundled with data on the PUSCH. Par.[0166] further discloses that the PUCCH formats used for PUCCH such as format 2 may be used for PUSCH to transmit the ACK/NACK. Format discloses that either 1 or 2 bits are reserved when transmitting CSI).
. 

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0150169 A1), with priority to provisional application 62/587,464, in view of Yang et al. (US 2014/0328292 A1), and further in view of Li et al. (US 2019/0215127 A1) with priority to provisional application 62/616,030.
Regarding claims 8 and 17, the combination of Wang and Yang substantially disclose the method of claim 1, but does not disclose wherein the transmission on the scheduled PUSCH includes mapping a first part of Channel State Information (CSI) to predefined portion of the scheduled PUSCH.
In an analogous art, Li discloses wherein the transmission on the scheduled PUSCH includes mapping a first part of Channel State Information (CSI) to predefined portion of the scheduled PUSCH (fig.1 discloses that the CSI is broken into multiple parts, e.g. “part 1 and part 2” of a predefined portion of the PUSCH after the first 3 symbol periods).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the transmission methods as discussed in Wang and Yang, with the CSI puncturing as discussed in Li. The motivation/suggestion would have been because NR supports the transmission of UCI on PUSCH as was the case 
Regarding claims 9 and 18, Li discloses wherein the predefined portion of the scheduled PUSCH corresponds to an end portion of the scheduled PUSCH (fig.1 discloses that CSI is transmitted after the first three symbols of the PUSCH and after the HARQ-ACK resources. The examiner believes that claim 9 should depend from claim 8 and is examining claim 9 in light of claim 8). 

 
.
Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. The Office Notes that the Applicants have held the Double Patenting Rejection in abeyance up until the other rejections in the application are resolved, thus the Double Patenting Rejection is sustained. 

The applicants arguments submitted 01/20/2022 have been reviewed, however the arguments are unpersuasive. 
The Applicants allege that the combination of Wang, Yang, and 3GPP does not disclose the newly amended claims 1 and 11, which recites, in part:
“scheduling for the 2 HARQ bits triggering the wireless device to reserve resources on the scheduled PUSCH for the 2 HARQ bits, reserving the resource 
“For example, par.[0113] recites, in part, “par.[0113] recites, in part, Even without DAI bits, the DCI 215 may indicate an ACK payload size (e.g., an ACK payload size of up to two bits) and “UE 115-a may receive and decode neither, one, or both of these transmissions. For example, if UE 115-a decodes a first PDCCH, UE 115-a may transmit one ACK bit on a first resource. Alternatively, if UE 115-a decodes a second PDCCH, UE 115-a may transmit one ACK bit on a second resource. Furthermore, if UE 115-a decodes both the first and second PDCCHs, UE 115-a may transmit two ACK bits (e.g., one for each of the decoded PDCCHs) on the second resource”. That is, the disclosure teaches that even if the UE receives a DCI with no DAI and has no HARQ ACK/NACK to transmit to the base station, the HARQ payload signaled by the fallback DCI, e.g. a DCI 0_0 may indicate an ACK payload size of two bits (e.g. reserve two HARQ ACK/NACK bits) this is because the DCI indicates at least two ACK/NACK bits before the UE even decodes the PDCCH on one or more carriers, and base upon the decoding the UE may send one ACK/NACK or two ACK/NACK, but it is also possible that the UE doesn’t decode any ACK/NACK. Therefore, it is clear that the DCI explicitly may indicate at least two ACK/NACK bits without actually using either in the case that the UE does not decode either PDCCH. Par.[0114] discloses that the base station attempts to decode a single bit on the first resource and two bits on a second resource, even though there may be no HARQ information to decode. That is, because the DCI transmitted from the base station to the UE is configured for at least 2 HARQ bits regardless of if the UE has HARQ information 

Conclusion        
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411